~ .'N“.W»ww»~»»~»~=

FILED

UNITED sTATEs DISTRICT CoURT OCT 25 203
FoR THE DIsTRICT oF CoLUMBIA cum U_S. msmct and

 

 

Bankruptcy Courts
IRA JEROME BENNETT, §
Plaintiff, §
v. § Civil Action No. l6-()815 (UNA)

DENTON l\/IATTHEWS, et al., §
Defendants. §

)

MEMORANDUM OPINION

 

The plaintiff has been detained at the Charleston County Detention Center upon his arrest
on November lO, 2015, on charges of first degree burglary and possession of a firearm during a
violent crime. Compl. at 3. lt appears that the plaintiff remains in custody because he cannot
afford bond. Ia’. at 4. The plaintiff brings this action against the presiding judge, the prosecutor,
and his public defender for alleged “willful deprivations of constitutional rights.” Id. at 2. He
demands dismissal of the criminal charges against him, expungement of his criminal record, and

damages of$l .5 million. Ia'. at 5.

The Court presumes that plaintiff proceeds under 42 U.S.C. § 1983 and dismisses the
complaint because it fails to state a claim upon Which relief can be granted Judge Gosnell
enjoys absolute immunity from liability for damages for acts taken in his judicial capacity. See,
e.g., Stump v. Sparkman, 435 U.S. 349, 364 (1978); Pierson v. Ray, 386 U.S. 547, 553-54
(1967). Solicitor Matthews, the prosecutor, also enjoys absolute immune from a suit for

damages. See ]mbler v. Palchman, 424 U.S. 409, 427 (1976). And l\/Is. Van Pala in her capacity

f ,,.i .\.454 U.S. 312, 325 (1981); see Rz'ce v. Distrl`ct ofColumbl'a Pub. Def. Serv., 531 F. Supp. 2d 202,

204 (D.D.C. 2008).

The Court will grant the plaintiffs application to proceed in forma pauperis and dismiss

this action. An Order accompanies this Memorandum Opinion.

 

DATE; /'O 024 /;Le/Q /QCL,(Z //,.M’

United S%(w:s District Judge